Citation Nr: 1337401	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  07-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of head trauma, to include a neurological disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and sister



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2009, the Veteran testified at a Travel Board hearing, a transcript of which is on file.

The appeal is REMANDED.  VA will notify the appellant if further action is required.

REMAND

The evidence indicates that the Veteran was scheduled for VA examinations to determine the likely etiology of the claimed conditions in August 2013.  In September 2013, the Veteran indicated that he was unable to appear because of "medical condition[s] those mornings."  He requested reexamination.  

VA regulations provide that failure to report for an examination requires that the claim be denied unless the failure to report was due to "good" cause."  See 38 C.F.R. § 3.655.  In this case, "good cause" arguably exists based on the Veteran's history of illness and his desire for a reexamination.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the claims to include up-to-date VA treatment records.

2.  Schedule the Veteran for a VA examination with a neurologist for the purpose of ascertaining whether he has any current residuals of head injury sustained in service.  If a neurologist is not available, choose a medical professional with sufficient medical expertise with head injuries and indicate how the appointed medical professional has the appropriate expertise to conduct the examination.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner must identify all conditions that are determined to be related to the reported in-service head injury.  This should include consideration of whether the Veteran currently has a condition characterized by a cognitive deficit as a result of the reported head injury.  The examiner should presume for the purposes of the opinion that the Veteran fell on his face, resulting in a bleeding mouth, after departing a helicopter.  The examiner should also presume that the Veteran was in the vicinity of explosions during combat in Vietnam.  

The examiner must report the rationale for any opinion expressed, preferably with discussion of the prior opinions of record, the April 1975 examination record which notes the Veteran's negative history as to head trauma and unremarkable histories with regard to the head, and the April and May 1985 VA inpatient summary indicating that the Veteran had intact memory and full orientation.  

If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and explain why it is not feasible to provide a medical opinion.

3. Schedule the Veteran for a VA examination with an orthopedist pertaining to the claimed cervical spine disorder.  If an orthopedist is not available, choose a medical professional with sufficient medical expertise and indicate how the appointed medical professional has the appropriate expertise to conduct the examination.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  

The VA examiner should indicate whether the diagnosed osteoarthritis of the cervical spine is at least as likely as not (50 percent likelihood or greater) directly related to the Veteran's military service or is secondary to the service-connected headaches.  The examiner should presume for the purposes of the opinion that the Veteran fell on his face, resulting in a bloody mouth, after departing a helicopter.

The examiner must provide the rationale for any opinion expressed, preferably with discussion of the prior opinions of record.  The examiner is informed that the Veteran's current history of neck symptoms during and since service is not credible as it is contradicted by the medical record.  

If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and explain why it is not feasible to provide a medical opinion.

4.  The Veteran must be advised of the importance of reporting to these VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letters sent to the Veteran advising him of the time, date, and location of the scheduled examinations should be included in the claims folder and should reflect that it was sent to his last known address of record.  If the Veteran fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5. Thereafter, readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


